FILE COPY


          RE: Case No. 15-0339                                DATE:    5/5/2015
          COA #: 12-14-00256-CV             TC#:    2014-933-CCL2
STYLE     TROY W.   SIMMONS,     D.D.S,,    P.C.    AND TROY W.    SIMMONS,
D.D.S
   v      TEXAS   HEALTH   AND   HUMAN    SERVICES    COMMISSION
      A petition for review was filed today in the above-
styled case.   Respondent may file either a response, or a
waiver of response.    If you file a waiver, the Court will
not grant the petition without first requesting a response.
(Tex. R. App. P. 53.3)   There is no fee for a response or a
waiver.

                                 MS.   CATHY   S.    LUSK
                                 CLERK,    TWELFTH COURT OF
                                 1517 WEST FRONT, SUITE 35
                                 TYLER, TX  75702